Local Form 3015-1(12/17)

                         Case 19-41395                Doc 6        Filed 05/07/19               Entered 05/07/19 14:11:40                         Desc Main
                                                                      Document                  Page 1 of 4

                                                                      UNITED STATES BANKRUPTCY COURT
                                                                           DISTRICT OF MINNESOTA
          In re:    Gener Montes Guzman
                    Baby Marites Guzman                                                                                            Case No.

                                                                                                                                   CHAPTER 13 PLAN              Modified

                                                                                                                                   Dated                      May 7, 2019

         Debtor.

         In a joint case, debtor means debtors in this plan.

    Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY INTEREST AVOIDANCE: Debtor
    must check the appropriate boxes below to state whether or not the plan includes each of the following items:
               A limit on the amount of a secured claim based on a valuation of the collateral for the
        1.1                                                                                            Included   Not included
               claim, set out in Parts 9 or 17
         1.2       Avoidance of a security interest or lien, set out in Part 17                                            Included              Not Included

         1.3       Nonstandard provisions, set out in Part 17                                                              Included              Not Included


    Part 2. DEBTOR'S PAYMENTS TO TRUSTEE:

               2.1             As of the date of this plan, the debtor has paid the trustee                                         $0.00


                               After the date of this plan, the debtor will pay the trustee     $557.00                                       per month for        57

               2.2              months beginning in June                          (mo.) of                  (yr.) for a total of
                                                                                               2019                                 $31,749.00

                               The initial plan payment is due not later than 30 days after the order for relief.


                               The minimum plan length is                                                                36 months               or           60 months
               2.3
                               from the date of the initial plan payment unless all allowed claims are paid in a shorter time.

               2.4             The debtor will also pay the trustee                           A portion of income tax refunds as set forth in Part 17.2, infra.


               2.5             The debtor will pay the trustee a total of             $31,749.00            [lines 2.1 + 2.2 + 2.4].


    Part 3. PAYMENTS BY TRUSTEE:
    The Trustee will pay from available funds only creditors for which proofs of claim have been filed. The trustee may collect a fee of up to 10% of plan payments,
    or

     $3,174.90                 [line 2.5 x .10]


   Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)):
   The trustee will promptly pay from available funds adequate protection payments to creditors holding allowed claims secured by personal property, according to
   the following schedule, beginning in month one (1).
                                                                                                             Number of
                                        Creditor                                  Monthly payment                                     Total payments
                                                                                                             payments
     +     4.1.

     -
                                             TOTAL


   Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365):
   The debtor assumes the following executory contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the
   petition was filed. Cure provisions, if any, are set forth in Part 8.
                                             Creditor                                                            Description of property
           5.1.
     +
                                         Toyota Motor Credit Corp                                                              2018 Toyota Sienna
     -

   Part 6. CLAIMS NOT IN DEFAULT:

 Case Number:                                                                         Page 1 of 4
Local Form 3015-1(12/17)

                      Case 19-41395               Doc 6        Filed 05/07/19               Entered 05/07/19 14:11:40                  Desc Main
                                                                  Document                  Page 2 of 4

   Payments on the following claims are current and the debtor will pay directly to creditors all payments that come due after the date the petition was filed. The
   creditors will retain liens, if any.
                                          Creditor                                                                 Description of property
          6.1.
     +
     -

   Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)):
   The trustee will cure payment defaults on the following claims secured only by a security interest in real property that is the debtor's principal residence. The
   debtor will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens. All following entries are
   estimates. The trustee will pay the actual amounts of default.
                                                                          Amount                                   Beginning Number
                                                                                                   Monthly
                                  Creditor                                   of                                         in           of              Total payments
                                                                                                   payment
                                                                           default                                  month # payments

     +    7.1.
                        United Wholesale Mortgage                         $22,211.00                 $504.80           9          44                $22,211.20
     -

                                TOTAL                                                                                                               $22,211.20


   Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)):
   The trustee will cure payment defaults on the following claims as set forth below. The debtor will pay directly to creditors all payments that come due after the
   date the petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest rate.
                                                                  Amount                  Interest                 Beginning Number
                                                                                                        Monthly
                          Creditor                                   of                      rate                       in         of           Total payments
                                                                                                        payment
                                                                   default                 (if any)                  month # payments

     +    8.1.
                                                                                                 %
     -
                           TOTAL


   Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim amounts in this Part
   control over any contrary amounts except for secured claims of govern-mental units):
   The trustee will pay, on account of the following allowed secured claims, the amount set forth in the “Total Payments” column below. Unless otherwise specified
   in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier of the payment of the underlying debt determined under
   nonbankruptcy law, or the date of the debtor's discharge, and if this case is dismissed or converted without completion of the plan, such liens shall also be
   retained by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after
   confirmation, the amount listed in this Part as a creditor's secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan
   is a determination of the creditor's allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a
   secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary amount.
                                                                                           Begin-                                               +
                                                                                                                 x
                                                                                            ning                              =               Adq.
                                              Claim              Secured           Int.              Monthly Num
                  Creditor                                                                   in                              Plan             Pro.     Total payments
                                             amount                claim          rate              payment     of
                                                                                           month                            pmts.             from
                                                                                                               pmts.
                                                                                              #                                              Part 4
     +    9.1.
                                                                                        %
     -

                  TOTAL


   Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“CRAMDOWN”) (§ 1325(a)) (910 vehicles and other
   things of value)(allowed secured claim controls over any contrary amount):
   The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for interest rate. The creditors will
   retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910 claims in default are addressed in Part 8.

                                                                              Begin-                    x                             +
                                                                                                                    =
                                              Claim                Int.        ning     Monthly        Num                        Adq. Pro.
                  Creditor                                                                                         Plan                             Total payments
                                             amount               rate          in      payment         of                        from Part
                                                                                                                 payments
                                                                              month #                  pmts                           4

     +    10.1.
                                                                          %
     -
                  TOTAL
   Part 11. PRIORITY CLAIMS (not including claims under Part 12):



 Case Number:                                                                      Page 2 of 4
Local Form 3015-1(12/17)

                            Case 19-41395              Doc 6        Filed 05/07/19                Entered 05/07/19 14:11:40                 Desc Main
                                                                       Document                   Page 3 of 4

   The trustee will pay in full all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The amounts listed are estimates. The trustee
   will pay the amounts actually allowed.
                                                                                                                       Beginning        x
                                                                         Estimated                     Monthly
                                 Creditor                                                                                 in         Number of     Total payments
                                                                           Claim                       payment
                                                                                                                        month #      payments

     +      11.1.
                                 Attorney's fee                          $4,000.00                     $500.00             1            8             $4,000.00
     -
     +      11.2.
                            Internal Revenue Service
     -
     +      11.3.
                            Minn. Dept. of Revenue
     -

                                  TOTAL                                                                                                               $4,000.00


   Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS:
   The trustee will pay in full all domestic support obligation claims entitled to priority under § 507(a)(1), including the following. The amounts listed are
   estimates. The trustee will pay the amounts actually allowed.
                                                                                                                      Beginning       x
                                                                        Estimated                     Monthly
                                 Creditor                                                                                in        Number of      Total payments
                                                                          Claim                       payment
                                                                                                                       month #     payments

     +      12.1.

     -

                                  TOTAL



   Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS:

   In addition to the class of unsecured claims specified in Part 14, there shall be separate classes of non-priority

    unsecured claims described as follows:
    The trustee will pay the allowed claims of the following creditors. All entries below are estimates.
                                                                                      Interest                           Beginning     Number
                                                            Estimated                                    Monthly
                            Creditor                                                     rate                               in           of         Total payments
                                                              claim                                      payment
                                                                                       (if any)                           month #     payments

     +      13.1.
                                                                                                  %
     -

                            TOTAL


    Part 14. TIMELY FILED UNSECURED CLAIMS:

    The trustee will pay holders of non-priority unsecured claims for which proofs of claim were timely filed the balance of all payments
    received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately

                $2,362.90          [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].

         14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are

                  The debtor estimates that the debtor’s total unsecured claims
         14.2                                                                                                      $76,253.23
                  (excluding those in Parts 9 and 13) are
                  Total estimated unsecured claims are
         14.3                                                                                                      $76,253.23
                  [lines 14.1 + 14.2]

   Part 15. TARDILY-FILED UNSECURED CLAIMS:
   All money paid by the debtor to the trustee under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders
   of allowed nonpriority unsecured claims for which proofs of claim were tardily filed.


   Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY:


 Case Number:                                                                        Page 3 of 4
Local Form 3015-1(12/17)

                        Case 19-41395                 Doc 6        Filed 05/07/19         Entered 05/07/19 14:11:40                     Desc Main
                                                                      Document            Page 4 of 4

   The debtor has surrendered or will surrender the following property to the creditor. The debtor requests that the stays §§362(a) and §§1301(a) be terminated as
   to the surrendered collateral upon confirmation of the plan.

                                                Creditor                                                             Description of property

           16.1.
     +
     -


   Part 17. NONSTANDARD PROVISIONS:
   The Trustee may distribute additional sums not expressly provided for herein at the trustee's discretion. Any nonstandard provisions, as defined in FRBP
   3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only by a
   security interest in real property that is the debtor's principal residence must be listed in this Part and the debtor must bring a motion to determine the value of
   the secured claim pursuant to Local Rule 3012-1(a).
           17.1.
     +                             SECTION 1305: APPROVAL NOT REQUIRED TO INCUR POST-PETITION DEBT – Approval by the Court or the
     -                              Chapter 13 Trustee shall not be required prior to the debtor incurring consumer debt while this case is pending.



   SUMMARY OF PAYMENTS:


                                    Class of payment                                                                Amount to be paid

    Payments by trustee [Part 3]                                                                                         $3,174.90

    Home mortgages in default [Part 7]                                                                                  $22,211.20

    Claims in default [Part 8]

    Secured claims subject to modification (cramdown) pursuant to § 506 [Part
    9]

    Secured claims excluded from § 506 [Part 10]

    Priority claims [Part 11]                                                                                            $4,000.00

    Domestic support obligation claims [Part 12]

    Separate classes of unsecured claims [Part 13]

    Timely filed unsecured claims [Part 14]                                                                              $2,362.90

    TOTAL (must equal line 2.5)                                                                                         $31,749.00




    Certification regarding nonstandard provisions:
    I certify that this plan contains no nonstandard provision except as placed in Part 17.


                                                                                              Debtor1 signed:        /e/ Gener Montes Guzman
      Signed: /e/ Gregory J. Wald


                                                                                     Debtor2 signed (if joint case): /e/ Baby Marites Guzman
                                 Attorney for debtor or debtor if pro se




 Case Number:                                                                   Page 4 of 4
